Citation Nr: 1213784	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the Appellant's discharge for a period of service from November 17, 1976 to November 10, 1977 is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Appellant served on active duty from November 1976 to November 1977 with time lost from March 8, 1977 to October 11, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at a July 2010 (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

An April 2011 Board decision determined that new and material evidence had been received to reconsider whether the character of the Appellant's service was a bar to VA benefits and remanded the reopened claim for additional development.


FINDINGS OF FACT

1.  The Appellant served on active duty with the United States Army from November 17, 1976 to November 10, 1977, but received an "other than honorable" discharge upon his separation from service for the "good of the service", due to a period of absence without leave (AWOL) for over 180 days. 

2.  The evidence of record does not demonstrate that the Appellant was insane at the time of the offense or that there were compelling circumstances to warrant the prolonged period of AWOL from March 8, 1977 to October 11, 1977. 



CONCLUSION OF LAW

The character of the Appellant's service from November 1976 to November 1977 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2002); 38 C.F.R.      §§ 3.1, 3.12, 3.102, 3.159, 3.354 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has also addressed the adequacy of VCAA notice in cases concerning the character of discharge.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination).  

A January 2007 letter informed the Appellant that VA was adjudicating his status as an appellant prior to discussing the merits of any of his service connection claims.   The Appellant was informed in the January 2007 letter that the character of his discharge did not qualify him for VA benefits and that he could request a revision of the character of his discharge with the service department.  He was provided with the text of the regulations regarding the character of his discharge, including 38 C.F.R. § 3.12, in a January 2008 statement of the case.  A July 2011 letter to the Appellant asked him to provide information and evidence with respect to the events that led to his discharge, including why he was AWOL prior to the April 1977 stabbing as well as for the period after the stabbing. 

The timing deficiency with regard to the notice described above was cured by readjudication of the claim in an November 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In addition, the Appellant has shown actual knowledge as to the character of discharge issue by submitting multiple statements, providing testimony and submitting private hospitalization records discussing his reasons for his going AWOL.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.").  Thus, any VCAA notice error in regard to the instant claim is deemed harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The RO failed to advise the Appellant of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The assignment of a disability rating or effective date is not now before the Board as the threshold, preliminary issue on appeal (i.e., the character of the Appellant's service) is being denied.  Thus, any question as to the rating or effective date to be assigned would be moot. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Appellant in the development of his claim.  The Appellant's service treatment records, portions of his service personnel records and various private treatment records have been obtained.  Although VA requested that he do so in a July 2011 letter, he has not completed additional authorization forms to allow VA to obtain any additional private treatment records. The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

As there is no evidence that the Appellant was insane at the time he committed the offense leading to his other than honorable discharge, a VA examination or medical opinion is not required.  Further assistance is unlikely to assist the Appellant in substantiating his status as a veteran.

The Board's April 2011 remand instructed the AOJ to provide the Appellant with proper notice regarding the information necessary to substantiate the instant claim.  He was also to be asked to identify all of his healthcare providers who treated him for the April 1977 stab wound and complete any appropriate authorization forms.  Such a letter was provided to the Appellant in July 2011; no response to this letter was received.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the AOJ and do not apply to hearings before the Board.  As the July 2010 hearing took place after to this date, it is not clear whether the Bryant duties apply.  

During the July 2010 hearing, the issue on appeal was identified.  The undersigned asked the Appellant why he had initially gone AWOL in March 1977 and whether he was having difficulties in service prior to this time.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Appellant nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Applicable Statutes and Regulations

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL, and (ii) Reasons for going AWOL. 

Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i). 

Reasons for going AWOL which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted. Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii). 

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities.  38 C.F.R. § 3.12(c)(6)(iii). 

If it is established to the satisfaction of the Secretary of VA that, at the time of the commission of the offense leading to a person's court-martial or discharge, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation. It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997). 

Character of Discharge

The Appellant's DD-214 indicated that the character of his service was designated as "Under Other than Honorable Conditions" for the period November 17, 1976 to November 10, 1977.  The authority and reason for discharge were Chapter 10, AR 635-200, which is a Discharge in Lieu of Trial by Court Martial.  The Separation Code was JFS which is for the good of service in lieu of a Court Martial.  The Appellant was AWOL from March 8, 1977 to October 11, 1977, for a total of 218 days and had excess leave between October 21, 1977 and November 10, 1977.  Total time lost was 239 days.  His military occupational specialty (MOS) was listed as "None Trainee," he was 19 years of age when he joined the service and had a 10th grade education.  

Service personnel records indicated the Appellant was discharged for the good of the service under the provisions of Chapter 10, Army Regulation (AR) 635-200 due to being AWOL for 218 days prior to being apprehended by civilian authorities.  An October 1977 memorandum requested administrative separation as the Appellant found himself unable to adjust to the military and listed his reason for going AWOL as "[p]ersonal problems."  It was noted that rehabilitation efforts would be futile.  The Appellant signed a Request for Discharge for the Good of the Service form in October 1977 which stated that he had been afforded the opportunity to consult with counsel prior to signing this form, and counsel fully advised him of the nature of the proceedings under the Uniform Code of Military Justice, the elements of the offense for which he was charged, and the possible defenses which appear available at that time, and that his discharge was under "other than honorable" conditions in lieu of trial by special court martial proceedings which would have been taken against him.  This request for discharge was granted by the Commanding Major General in November 1977.

An April 15, 1977 civilian Arrest Report indicated that the Appellant had been attacked by his common law wife with a butcher knife on April 15 and that he had been taken to a local hospital in critical condition.  The Appellant's common law wife was arrested and charged with aggravated assault.  The report noted that he was AWOL from the service.

An April 21, 1977 private discharge summary indicated that the Appellant had been admitted on April 15th with a stab wound to the left chest.  He underwent an exploratory laparotomy which resulted in the removal of his spleen.  His postoperative course was described as benign.  He was discharged "ambulatory" and was scheduled to be seen in three weeks to remove his sutures.  No further discharge instructions, including prescriptions for medications or rehabilitation appointments, were noted.

In a September 2007 notice of disagreement, the Appellant wrote that the reason he was AWOL for two to three weeks was due to the events contained in the April 1977 civilian Arrest Report.

A February 2008 statement from W. W. indicated that he had known the Appellant for a number of years and that he had not displayed bad conduct.

In a March 2008 substantive appeal, the Appellant wrote that he had been "hospitalized and recovering from a major stab wound to his left lung and spleen" for "half of the 180 days" of being on AWOL status.

During a July 2010 hearing, the Appellant testified that he had left advanced individual training (AIT) due to an emergency at home and that he had remained there for about a month.  He did not recall the nature or circumstances of this emergency but believed that it may have involved his mother.  Soon thereafter, maybe "within a week or two," he was stabbed and hospitalized.  He recalled being in the hospital for three weeks and was subsequently under a doctor's care for six weeks convalescing.  After this period, he did not contact his service department as he did not know what was going on and he thought the civilian police had "gotten everything."  He was eventually picked up by the civilian police and taken Fort Sill; this journey took no more than three days.

An undated newspaper article indicated that the Appellant had been stabbed with a butcher knife in the abdomen and that his common law wife had been charged with aggravated assault in connection with this incident.

The initial question the Board will address is whether there were compelling circumstances to warrant his prolonged AWOL period of 218 days from March 8, 1977 to October 11, 1977.  38 C.F.R. § 3.12(c)(6).  In determining whether there were such compelling circumstances, the length and character of his service exclusive of the prolonged AWOL period must be considered.  Here, the record confirms that the Appellant went AWOL during AIT, less than 111 days after service entrance.  Although the Appellant testified during the July 2010 hearing that he was having difficulties such a fighting in the barracks prior to going AWOL, there were no records of disciplinary proceedings or negative personnel actions.  Similarly, there were no commendations or promotions for the Appellant prior to his AWOL period.  The Appellant does not have overseas service, combat wounds or other service-incurred or aggravated disability.  The Board finds that the evidence of record neither weighs for or against a finding that the Appellant's service, exclusive of the period of prolonged AWOL from March 8, 1977 to October 11, 1977, was of such quality and length that it could be characterized as honest, faithful and meritorious and of benefit to the Nation.  Thus, with consideration of equipoise, this evidence supports a finding of compelling circumstances.   38 C.F.R. § 3.12(c)(6)(i). 

The Board must next consider the reasons for going AWOL such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  38 C.F.R.      § 3.12(c)(6)(ii).  The record establishes that the Appellant attained a 10th grade education and that he was almost 20 years old when he first went AWOL in March 1977.  He testified that he initially went AWOL due to a family emergency that may or may not have involved his mother and that he could no longer recall the specifics of the emergency.  The October 1977 Request for Discharge for the Good of the Service indicated that the Appellant went AWOL due to unspecified personal problems.  While the record does establish that the Appellant was a stabbing victim and subsequently hospitalized for six days, the Appellant has not provided any specific details as to what his activities were before this stabbing incident and after his treatment had concluded.  Even if the Board accepts the Appellant's contention that he underwent six weeks of rehabilitation after his hospitalization, this time totaled approximately 48 days and does not account for the remaining period of AWOL.  In addition, the Appellant has provided no explanation as to why he remained AWOL after his convalescence period.  This factor also weights against a finding of compelling circumstances.

Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12(c)(6)(iii).  With respect to his prolonged unauthorized absence from March 8, 1977 to October 11, 1977, the Appellant opted for a discharge under other than honorable conditions rather than face administrative proceedings against him.  Such a choice strongly suggests that he did not have a valid legal defense which would have precluded a conviction for being AWOL.  In addition, the Board notes that the Appellant's recollection of the events surrounding his AWOL period, particularly his April 1977 stabbing, were inconsistent with the clinical evidence of record.  The Appellant wrote in a March 2008 substantive appeal that he spent half of his AWOL period being hospitalized and recovering from his stab wound and testified during his July 2010 hearing that he was hospitalized for three weeks and required six weeks of rehabilitation due to this incident.  The April 1977 private discharge summary, however, indicated that he had been hospitalized for six days following the stabbing and that he had been discharged with no follow-up save for the removal of sutures.  The October 1977 memorandum listed his reason for AWOL as unspecified personal problems and did not indicate that he had been absent while recovering from a stabbing.  Overall, after viewing the totality of the evidence, there is insufficient evidence of compelling circumstances to justify such an extended period of AWOL from March 8, 1977 to October 11, 1977. 

Despite the absence of compelling circumstances, however, the Board still must address whether the bar to VA benefits should be overturned, based on the theory that an appellant was effectively "insane" when he went AWOL.  38 U.S.C.A.         § 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits. 

The evidence of record does not demonstrate that the Appellant was considered "insane" as defined under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  Although the Appellant has alleged suffering from depression and anxiety in a December 2006 formal claim, no physician has stated that the Appellant had these diagnoses during service or that any such disorders rendered the Appellant insane at the time he went AWOL in March 1977.  The record does not indicate that the Appellant has been adjudicated as incompetent.  An October 1977 discharge examination noted no evidence of any psychiatric disorder and the Appellant has not alleged being treated for any psychiatric problems during service.  The Board also notes that diagnoses of depression or anxiety are not the equivalent of insanity.  See Beck v. West, 13 Vet. App. 535, 539  (2000) (mental illness in itself is not identical to "insanity").  

No physician has concluded, and no evidence supports the theory, that at the time of his periods of AWOL that (1) the appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the appellant interfered with the peace of society; or (3) the appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  38 C.F.R. § 3.354(a).  There were not findings that his AWOL behavior was asocial or otherwise hostile or harmful to others in manner which deviated sharply from the social normal as the October 1977 Request for Discharge for the Good of the Service indicated that the Appellant went AWOL for unspecified "[p]ersonal problems."  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the Appellant is insane.  In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior. VAOPGCPREC 20-97 (May 22, 1997). 

Finally, as to insanity, the record does not show that the Appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  While the Appellant may, in fact, currently have psychiatric problems, such facts do not establish "insanity" for VA purposes as held by VAOPGCPREC 20-97.  The competent and persuasive evidence on this question tends to establish that he was not then insane. 

In light of the foregoing, the Board finds that the weight of the evidence does not demonstrate that the Appellant was "insane" when he went AWOL in March 1977 or that there were "compelling circumstances" for his prolonged AWOL period.  38 U.S.C.A. §§ 5303(a); 5107; 38 C.F.R. §§ 3.12(b), 3.102, 3.354, VAOPGCPREC 20-97 (May 22, 1997).  Accordingly, the statutory bar to VA benefits as a result of being AWOL for a continuous period of at least 180 days is confirmed.  It follows that the character of his discharge under dishonorable conditions is a bar to his receipt of VA benefits and his claim must be denied. 





ORDER

The character of the Appellant's discharge for the period of service November 17, 1976 to November 10, 1977 remains a bar to payment of VA benefits  and the claim is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


